THE Dillon Hardware Company, a corporation, hereinafter referred to as plaintiff, brought an action in replevin to recover possession of certain personal property in the possession of Joseph H. Johnson, hereinafter referred to as defendant. Helen Walters thereupon filed her petition in intervention, and, upon trial to the court without the intervention of a jury, judgment was rendered in favor of the plaintiff and against defendant and the intervener. Defendant and intervener prosecute this *Page 445 
writ, ask a supersedeas, and assign as error that the judgment is contrary to the law and evidence and that certain exhibits were improperly admitted.
[1] Our rule 8 requires that the party claiming error in the trial must, unless otherwise ordered, move the court for a new trial, and, without such order, only such questions as are presented in the motion will be considered on review. An examination of the record herein discloses that no motion for a new trial was filed, and no order dispensing with the necessity thereof appears. In this condition of the record, we, on our own motion, decline to consider the errors assigned. Grand Lodge v.Grand Lodge, 86 Colo. 330, 334, 282 P. 193, and cases therein cited.
We are less reluctant in thus disposing of this writ because an examination of the entire record convinces us that substantial justice was done, and no prejudicial error was committed.
Writ of error dismissed.
MR. CHIEF JUSTICE ADAMS, MR. JUSTICE CAMPBELL and MR. JUSTICE HILLIARD concur. *Page 446